On June 28,1989, the Defendant was sentenced to Count I, thirty (30) years with ten (10) years suspended for Sexual Intercourse Without Consent; Count II, twenty (20) years with five (5) years suspended for Sexual Assault; the sentence shall be served consecutively, plus conditions. The defendant shall receive credit for 163 days time served and he shall be designated as a Dangerous Offender for purposes of parole.
On July 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*20DATED this 23rd day of July, 1992.
The Defendant was present and was represented by Ken Olson, Attorney at Law from Great Falls, Montana. The state was represented by Stephen Hagerman, Deputy County Attorney from Great Falls.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentences imposed on the two counts shall run concurrent with each other rather than consecutive, with the added condition, that the defendant, Mr. Hendrickson, will not be allowed any contact with any child under the age of 18 years of age unless such contact is supervised by an adult person who is approved in advance by Mr. Hendrickson’s probation officer.
The reasons for the decision are (1) this is the first conviction, felony or otherwise, of the defendant; (2) the amendment brings the sentence into conformity with other sentences imposed on other defendants for other similar crimes; (3) by the defendant’s pleading guilty, he has saved the state the cost of a trial, but more importantly, (4) the defendant has made it not necessary to put his children through the trauma of testifying at a trial. This is something that can be very traumatic on children, especially children of this age, and some consideration is deserved for that.
Hon. Ed. McLean, Chairman, Hon. Frank M. Davis, Acting Member, Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Ken Olson, Attorney at Law from Great Falls, for his assistance to the defendant and to this Court.